         Case 3:20-cv-00738-JAM Document 167 Filed 08/02/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 UNIVERSITAS EDUCATION, LLC

                                Plaintiff,         CASE NO. 3:20-cv-00738-JAM
 v.                                                August 2, 2021
 BENISTAR, ET AL.

                                Defendants.


  PLAINTIFF’S MOTION TO HOLD DANIEL CARPENTER IN CIVIL CONTEMPT
     FOR NONCOMPLIANCE WITH COURT ORDER DATED JUNE 24, 2021

       Plaintiff Universitas Education, LLC (“Universitas”), upon the supporting Memorandum

of Law and the exhibits attached thereto, hereby moves the Court pursuant to Fed. R. Civ. P. 45(g),

18 U.S.C. § 401, 28 U.S.C. § 1651 (All Writ’s Act), and the Court’s inherent powers, to hold

Daniel Carpenter in contempt of court for his noncompliance with the Court’s order dated June

24, 2021. Universitas respectfully proposes the following coercive sanctions for Mr. Carpenter’s

contempt:

       1.      Impose an increasing daily monetary fine until Mr. Carpenter complies with

Court’s order and the subpoena served by Universitas. This fine should start at $1,000 and increase

by $200 every day until Mr. Carpenter complies;

       2.      Award Universitas attorneys’ fees and costs arising out of the preparation and

litigation of this contempt motion;

       3.      Order that, should Mr. Carpenter fail to pay the increasing daily monetary fine

and/or Universitas’ legal costs, the Court will issue a warrant for Mr. Carpenter’s arrest and he

will be imprisoned until (1) he fully pays the increasing daily monetary fines and Universitas’ legal

costs, and (2) he fully complies with the Court’s order dated June 24, 2021;

ORAL ARGUMENT NOT REQUESTED
        Case 3:20-cv-00738-JAM Document 167 Filed 08/02/21 Page 2 of 3




       4.     Any further relief the Court deems just, proper and appropriate.

WHEREFORE, Universitas respectfully moves this Court to hold Daniel Carpenter in contempt

and impose the sanctions proposed by Universitas.

Dated: August 2, 2021
      Alexandria, VA


                                            PLAINTIFF UNIVERSITAS EDUCATION, LLC

                                            By: /s/ Joseph L. Manson III              /
                                            Joseph L. Manson III
                                            Law Offices of Joseph L. Manson III
                                            600 Cameron Street
                                            Alexandria, VA 22314
                                            Tel. 202-674-1450
                                            Fax 703-340-1642
                                            jmanson@jmansonlaw.com

                                            Admitted Pro Hac Vice

                                            Attorney for Universitas Education, LLC




                                               2
         Case 3:20-cv-00738-JAM Document 167 Filed 08/02/21 Page 3 of 3




                                         CERTIFICATION

I hereby certify that on August 2, 2021 a copy of foregoing motion was filed electronically. Notice
of this filing will be sent by e-mail to all parties by operation of the Court's electronic filing system.
Parties may access this filing through the Court's CM/ECF System.

                                                                 /s/ Joseph L. Manson III




                                                    3
